Citation Nr: 1609354
Decision Date: 03/08/16	Archive Date: 04/25/16

DOCKET NO. 08-06 951A    DATE  MAR 08 2016


On appeal from the Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to a service-connected left foot disability.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington under cover letter from the RO in Detroit, Michigan, which has jurisdiction over the claim on appeal.

In August 2015, the Board reopened the claim and remanded the case for further development and adjudicative action. In accordance with the remand, the RO scheduled a VA examination and issued a supplemental statement of the case (SSOC). There has been substantial compliance with the Board's remand directives and the case is ready for appellate review. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether Veteran's currently diagnosed peripheral neuropathy of the left lower extremity resulted from his service-connected left foot disability.


CONCLUSION OF LAW

The criteria to establish service connection for a left leg disorder, characterized as peripheral neuropathy of the left lower extremity are approximated. 38 U.S.C.A. §§ 1110,1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas- Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the claim of service connection for a left leg disorder, characterized as peripheral neuropathy of the left lower extremity is resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.


Merits of the Service Connection Claim

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence showing (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 1 Vet. App. 498 (1995).

To satisfy a claim for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service- connected disability or disabilities on the other. Buckley v. West, 12 Vet. App. 76, 84 (1998). Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability. See Allen v. Brown, 1 Vet. App. 439 (1995) (en banc). Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability. See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 1 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465,470 (1994) (finding that a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In October 1980, the RO granted service connection for a left foot disability and the medical evidence shows a current diagnosis of peripheral neuropathy of the left lower extremity. The first two elements of a secondary service connection claim have been met.

The question remains whether there is a nexus, or link, between the Veteran's service-connected left foot disability and his left knee disability. The Veteran, a chiropractor, contends that he has a left knee disability that was caused or aggravated by his service-connected left foot disability. Since 1980, he has asserted that he has an aching sensation in his left lower leg and left knee.

In June 2004, Dr. N. provided a statement indicating that the increased external rotation of the Veteran's left foot was causing a chain reaction of mechanical problems in the Veteran's left leg. See the June 2004 buddy statement. Additionally, in August 2004, Dr. B. provided a statement that "there is clearly a relationship" between the Veteran's pes cavus in his foot and his left knee "closed" chain "mechanics" and additionally stress is placed on the medial aspect of the left knee. See the August 2004 private treatment record. Dr. B. also opined that there was likely a causal relationship to his possible medial meniscus tear as well.

Conversely, in February 2005, a VA examiner provided a statement stating that the Veteran has no demonstrable knee condition. See the February 2005 VA medical memorandum. The examiner noted that the Veteran's knee pain was expected due to the natural history of his congenital cavorarus with metatarsal aductus deformity.

The Veteran underwent a VA examination in March 2006. The examiner noted that the Veteran had the following symptoms pertaining to his left knee: "giving way" of the knee, instability, pain, episodes of dislocation or subluxation and affected motion. Although examiner noted a left knee condition, he determined that the Veteran's left knee condition was less likely related to his left foot condition.

In April 2014, the Veteran was afforded another VA examination. The Veteran was diagnosed with a peripheral nerve condition, specifically, lateral sural cutaneous neuropathy of the left lower extremity. The examiner noted that the Veteran's symptoms were moderate constant pain, severe intermittent pain, mild numbness and a subjective sensory decrease of the left lower extremity. She determined that the Veteran likely had compressive neuropathy; however, she was unable to determine etiology.

The RO afforded the Veteran another VA examination in October 2015, as directed by the August 2015 Board remand. After reviewing the Veteran's records, interviewing and examining the Veteran, the examiner determined that the Veteran's left knee disability was less likely related to his military service, both directly and on a secondary basis. Regarding direct service connection, the examiner indicated that the Veteran's service treatment records were silent for complaints, treatment and diagnoses of any abnormal left knee condition. The examiner also noted that the first documented complaint of left knee pain was in August 1980 and clinical examination failed to show "evidence of cartilaginous or ligamentous derangement" and there was no crepitation in range of motion.

The examiner further noted that during a June 1986 VA examination, the Veteran was diagnosed with mild genu varum, which is a congenital/early adolescent malformation of the knee. She explained that although the record did not previously mention a congenital knee deformity, it was not possible for the genu varum to have developed during active duty, as a result of his pes cavus deformities, or his service- connected back condition because the Veteran entered service past the age of closure of his tibial growth plates. Additionally, the examiner opined that the weight of the medical literature is against finding that the Veteran's left knee condition is secondary to his service-connected lumbar spine condition.

The Veteran was afforded VA peripheral nerve examination in December 2015. After reviewing the Veteran's file, interviewing and examining him, the examiner determined that the Veteran's peripheral neuropathy in the lower left extremity is at least as likely proximately due to the Veteran's service-connected condition. This examiner reasoned that the Veteran's compression of the peroneal nerve at the knee has resulted in muscle atrophy and weakness in the left lower leg compared to the right. She further reasoned that the peroneal nerve is "entrapped at the level of the knee due to the varus angulation of the knee as a result of the alteration in the left foot that has altered the alignment in the left leg."

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed left knee disability is related to his service-connected left foot disability. The Veterans left leg disorder, now identified as peripheral neuropathy of the left lower extremity has been attributed to his service-connected foot disorder.

There need not be a certainty of probative evidence in order for a claim to be granted. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet. App. 204 (1994).

Resolving any doubt in the Veteran's favor, service connection for peripheral neuropathy of the left lower extremity is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


ORDER

Service connection for peripheral neuropathy of the left lower extremity is granted.


Vito A. Clementi
Veterans Law Judge, Board of Veterans Appeals



